DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species IV in the reply filed on September 12, 2022 is acknowledged. By virtue of this election, claims 1-3, 5, 11, 14, and 15 are currently presented in the instant application. Claims 4, 6-10, 12, 13, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. (US 2020/0350516 A1; hereinafter An).

With respect to claim 1, An teaches a display panel in at least Fig. 16 with Figs. 1-6 teaching overlapping subject matter, comprising: 
a base substrate 100 (see Figs. 2 and 6 and paragraphs 59, 60); 
a light emitting device layer 200 provided on the base substrate 100 and comprising a plurality of light emitting devices (note plural pixels PX1, PX2, PX3 each including an OLED) (see Figs. 2, 4A, 5, 6, 16, and paragraphs 93, 97, 102, 108); and 
a light adjustment structure layer 400 provided at a side of the light emitting device layer 200 facing away from the base substrate 100, wherein the light adjustment structure layer 400 comprises a plurality of light adjustment units 450 and a dielectric layer 430 covering the plurality of light adjustment units 450, each of the plurality of light adjustment units 450 has a smaller refractive index than the dielectric layer 430, each of the plurality of light adjustment units 450 comprises a light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) and a through hole (opening in loop 450 in Fig. 16) penetrating the light adjustment unit 450 in a direction perpendicular to the base substrate 100, the through hole (opening in loop 450 in Fig. 16) overlaps one of the plurality of light emitting devices (corresponding pixel PX1, PX2, PX3 below corresponding 450), and the light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) surrounds the through hole (opening in loop 450 in Fig. 16) (see Figs. 5, 6, 16 and paragraphs 63, 123, 126-127, 152),
wherein for one of the plurality of light adjustment units 450, a thickness of the light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) gradually increases in a direction from the through hole (opening in loop 450 in Fig. 16) to the light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) (see Fig. 16 and paragraphs 128, 152; note upper portion of 450 has a round shape).

With respect to claim 2, An teaches the display panel according to claim 1, wherein, an interface between the light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) and the dielectric layer 430 is an arc-shaped surface (see Fig. 16 and paragraphs 126-128, 152; note upper portion of 450 has a round shape, i.e., arc-shaped).

With respect to claim 3, An teaches the display panel according to claim 1, wherein, an orthographic projection of each of the plurality of light adjustment units 450 on the base substrate 100 has a ring shape, each of the plurality of light adjustment units (inner surface of 450 for each pixel in Fig. 16) comprises a first surface facing away from the base substrate 100, and the first surface protrudes along a direction facing away from the base substrate 100 (see Fig. 16 and paragraphs 126-128, 152; note element 450 has a closed loop shape; also note paragraph 53 of the applicant’s original specification which states that the light adjustment unit 31 may be a rectangular ring).

With respect to claim 5, An teaches the display panel according to claim 1, wherein, 
the plurality of light emitting devices (note plural pixels PX1, PX2, PX3 each including an OLED) comprises a first light emitting device D1 and a second light emitting device D2 that emit light of different colors (D1 is green and D2 is blue), and a light emitting area of the first light emitting device D1 is larger than a light emitting area of the second light emitting device D2 (see Figs. 5 and 16 and paragraphs 93, 96, 97, 152; also see Fig. 16 annotated below; note PX3 is green and the largest area OLED and PX2 is blue and the smallest area OLED; Figs. 5 and 16 are equivalent except for the addition of closed loop 450 and layer 410); and 
an area of the through hole (opening in loop 450 of D1) overlapping the first light emitting device D1 is a first area, an area of the through hole (opening in loop 450 of D1) overlapping the second light emitting device D2 is a second area, and the first area is larger than the second area (see Figs. 5, 16 and paragraphs 93, 96, 97, 152; also see Fig. 16 annotated below; note PX3 is green and the largest area OLED and has the largest opening in the closed loop 450 and PX2 is blue and the smallest area OLED and has the smallest opening in the closed loop 450 as seen in Fig. 16).

    PNG
    media_image1.png
    563
    801
    media_image1.png
    Greyscale


With respect to claim 11, An teaches the display panel according to claim 1, wherein, 
the plurality of light emitting devices (note plural pixels PX1, PX2, PX3 each including an OLED) comprises a first light emitting device D1 and a second light emitting device D2 that emit light of different colors (D1 is green and D2 is blue), and a light emitting area of the first light emitting device D1 is larger than a light emitting area of the second light emitting device D2 (see Figs. 5 and 16 and paragraphs 93, 96, 97, 152; also see Fig. 16 annotated below; note PX3 is green and the largest area OLED and PX2 is blue and the smallest area OLED; Figs. 5 and 16 are equivalent except for the addition of closed loop 450 and layer 410); 
the plurality of light adjustment units 450 comprises a first light adjustment unit (450 of D1) and a second light adjustment unit (450 of D2), the first light adjustment unit (450 of D1) comprises a first through hole (opening in loop 450 of D1) and a first light adjustment sub-section (inner surface of 450 of D1) surrounding the first through hole (opening in loop 450 of D1), and the second light adjustment unit (450 of D2) comprises a second through hole (opening in loop 450 of D2) and a second light adjustment sub-section (inner surface of 450 of D2) surrounding the second through hole (opening in loop 450 of D2) (see Figs. 5, 16 and paragraphs 93, 96, 97, 152; also see Fig. 16 annotated below; note PX3 is green and the largest area OLED and has the largest opening in the closed loop 450 and PX2 is blue and the smallest area OLED and has the smallest opening in the closed loop 450 as seen in Fig. 16); 
the first light emitting device D1 overlaps the first through hole (opening in loop 450 of D1), and the second light emitting device D2 overlaps the second through hole (opening in loop 450 of D2) (see Figs. 5 and 16 and paragraphs 98, 127, 152; also see Fig. 16 annotated below); and 
a minimum distance from an inner side of the first light adjustment unit (450 of D1) to an outer edge of the first light emitting device D1 is a first distance DD1, a minimum distance from an inner side of the second light adjustment unit (450 of D2) to an outer edge of the second light emitting device D2 is a second distance DD2, and the first distance DD1 is larger than the second distance DD2 (see Fig. 16 and paragraphs 93, 96, 97, 152; also see Fig. 16 annotated below; the distance from the inner side of 450 of D1 to OP1 of D1 measured across from one side to the other is larger than the distance from the inner side of 450 of D2 to OP1 of D2).

    PNG
    media_image2.png
    563
    801
    media_image2.png
    Greyscale

With respect to claim 14, An teaches the display panel according to claim 1, wherein, the dielectric layer 430 is a planarization layer (see Fig. 16 and paragraphs 126; 430 is a planarization layer because it is substantially flat).

With respect to claim 15, An teaches a display apparatus 1 comprising a display panel in at least Fig. 16 with Figs. 1-6 teaching overlapping subject matter, the display panel comprising: 
a base substrate 100 (see Figs. 2 and 6 and paragraphs 59, 60);
a light emitting device layer 200 provided on the base substrate 100 and comprising a plurality of light emitting devices (note plural pixels PX1, PX2, PX3 each including an OLED) (see Figs. 2, 4A, 5, 6, 16, and paragraphs 93, 97, 102, 108); and 
a light adjustment structure layer 400 provided at a side of the light emitting device layer 200 facing away from the base substrate 100, wherein the light adjustment structure layer 400 comprises a plurality of light adjustment units 450 and a dielectric layer 430 covering the plurality of light adjustment units 450, each of the plurality of light adjustment units 450 has a smaller refractive index than the dielectric layer 430, each of the plurality of light adjustment units 450 comprises a light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) and a through hole (opening in loop 450 in Fig. 16) penetrating the light adjustment unit 450 in a direction perpendicular to the base substrate 100, the through hole (opening in loop 450 in Fig. 16) overlaps one of the plurality of light emitting devices (corresponding pixel PX1, PX2, PX3 below corresponding 450), and the light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) surrounds the through hole (opening in loop 450 in Fig. 16) (see Figs. 5, 6, 16 and paragraphs 63, 123, 126-127, 152), 
wherein for one of the plurality of light adjustment units 450, a thickness of the light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) gradually increases in a direction from the through hole (opening in loop 450 in Fig. 16) to the light adjustment sub-section (inner surface of 450 for each pixel in Fig. 16) (see Fig. 16 and paragraphs 128, 152; note upper portion of 450 has a round shape).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses a similar light adjustment structure layer configuration to that of the claimed invention: US 20160064694 A1 and US 20200119113 A1.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829  
     
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829